USDC SDNY

Case 1:14-cv-09126-ALC Document 113 Filed 11/28/18 PagDQICUMNT ELECTRONICALLY
FILED
DOC#:

DATE FILED; ll [2'€ { gotti

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION,

Piaintiff,

l4-cv-9126 (KBF)
v.

ANTHONY J. THOMPSON Jr., JAY FUNG, and
ERIC VAN NGUYEN,

Defendants,
And

JOHN BABIKIAN and KENDALL
THOMPSON,

Reliei` Defendants.

 

 

JUDGMENT AS TO DEFENDANT JAY FUNG

The Securities and Exchange Commission having filed a Complaint and Dei`endant Jay
Fung (“Defendant”) having entered a general appearance; consented to the Court’sjurisdiction
over Defendant and the subject matter of this action; consented to entry of this Judgment; waived
findings of fact and conclusions of law; and waived any right to appeal from this .ludgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating Section l7(b) of the Securities Act of 1933
(“Securities Act”) [15 U.S.C. § 77q(b)] by the use of any means or instruments of transportation

or communication in interstate commerce or by use of the mails, to publish, give publicity to, or

 

Case 1:14-cv-09126-ALC Document 113 Filed 11/28/18 Page 2 of 4

circulate any notice, circular, advertisement, newspaper, article, letter, investment service, or
communication which, though not purporting to offer a security for sale, describes such security
for a consideration received or to be received, directly or indirectly, from an issuer, underwriter,
or dealer, without fully disclosing the receipt, whether past or prospective, of such consideration
and the amount thereof

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

II.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant shall pay disgorgement of ill-gotten gains and prejudgment interest thereon; that the
amounts of the disgorgement and civil penalty shall be determined by the Court upon motion of
the Commission; and that prejudgment interest shall be calculated from the following dates
based on the rate of interest used by the Internai Revenue Service for the underpayment of
federal income tax as set forth in 26 U.S.C. § 6621 (a)(Z). Upon motion of the Commission, the
Court shall determine whether a civil penalty pursuant to Section 20(d) ofthe Securities Act [15
U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] is appropriate
and, if so, the amount of the penalty. ln connection with the Commission’s motion for
disgorgement and/or civil penalties, and at any hearing held on such a motion: (a) Defendant will
be precluded from arguing that he did not violate the federal securities laws as alleged in the

Complaint; (b) Defendant may not challenge the validity ofthe Consent or the Judgment; (c)

 

Case 1:14-cv-09126-ALC Document 113 Filed 11/28/13 Page 3 of 4

solely for the purposes of such motion, the allegations of the Complaint shall be accepted as and
deemed true by the Court; and (d) the Court may determine the issues raised in the motion on the
basis of affidavits, declarations, excerpts of sworn deposition or investigative testimony, and
documentary evidence, without regard to the standards for summary judgment contained in Rule
56(0) of the Federal Rules of Civil Procedure. ln connection with the Commission’s motion for
disgorgement and/or civil penalties, the parties may take discovery, including discovery from
appropriate non-parties.
III.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

IV.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of
exceptions to discharge set forth in Section 523 of the Bankruptcy Code, l l U.S.C. §523, the
allegations in the complaint are true and admitted by Defendant, and fiirther, any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
Judgment or any otherjudgment, order, consent order, decree or settlement agreement entered in
connection with this proceeding, is a debt for the violation by Defendant of the federal securities
laws or any regulation or order issued under such laws, as set forth in Section 523(a)(l9) of the
Bankruptcy Code, ll U.S.C. §523(a)(19).

V.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retainjurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

 

Case 1:14-cv-09126-ALC Document 113 'Filed 11/28/13 Page 4 of 4

VI.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules ofCivil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without liirther notice.

Dated: Novcw\\o¢v g? , ‘Zol'¢`$’

 

STATES DlSTRICT JUDGE

 

